         Case 1:20-cv-03295-ALC Document 34 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             December 1, 2020
SOUTHERN DISTRICT OF NEW YORK

 ANJALI SINGHAL,
                                 Plaintiff,

                     -against-                             20-cv-3295 (ALC)
                                                           ORDER
 DOUGHNUT PLANT, INC. ET AL,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Defendants request an extension of time to file their reply in support of their motion to

dismiss Plaintiff’s amended complaint. ECF No. 33. The request is granted. Defendants shall file

their reply by December 9, 2020.

SO ORDERED.

Dated: December 1, 2020                            ___________________________________

       New York, New York                              ANDREW L. CARTER, JR.
                                                       United States District Judge
